Exhibit 10.2
ADMINISTRATIVE SERVICES AGREEMENT


This Administrative Services Agreement (the “Agreement”) is entered March 1,
2010 by and between B Green Innovations, Inc., a New Jersey corporation, with
its principal office at 750 Route 34, Matawan, NJ, 07747 (“B Green”), and
iVoice, Inc., a New Jersey corporation, with its principal office at 750 Route
34, Matawan, NJ, 07747 (the “Company”).


WHEREAS, B Green and the Company have agreed for B Green to provide the Company
certain corporate services;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties hereto agree as follows:


1. Services


1.1 During the term of this Agreement, B Green shall provide the following
Services to the Company:
 

 a.     Contract review  b.     Issuing sales orders   c.     Invoicing   d.
    Collections   e.     Review inventory records, warehousing reports, etc. 
 f.     Manage employee records   g.     Process payroll   h.     Manage
insurance coverages (health, liability, etc)   i.     Accounts Payable  j.
    Accounts Receivable   k.     Expense reimbursement   l.     Vendor payments 
 m.     Manage cash accounts   n.     Maintain accounting records   o.
    Prepare periodic tax filings   p.     Manage quarterly review and year-end
audit in conjunction with outside auditors  q.
    Office premises at the headquarters of B Green.

 
1.2 B Green shall perform the Services in a timely and efficient manner, in
accordance with all applicable laws, regulations and ordinances, and shall
assign to each of the Services substantially the same priority as assigned to
services of like category performed in its own operations.


2. Term


2.1 The term of this Agreement shall commence on February 1, 2010 and shall
continue on a month to month basis, unless terminated by either party by
providing thirty (30) advance written notice to the non-terminating party.


3. Fees


In consideration for the Services, the Company shall pay B Green a monthly fee
of Four Thousand Dollars ($4,000) per month.


4. Obligations and Relationship
 
               Both parties to this Agreement shall at all times act as
independent contractors and, notwithstanding anything contained herein, the
relationship established hereunder between the parties shall not be construed as
a partnership, joint venture or other form of joint enterprise.  Except as
expressly authorized by a party hereto, no party shall be authorized to make any
representations or to create or assume any obligation or liability in respect of
or on behalf of the other party, and this Agreement shall not be construed or
constituting either party or the agent of the other party.


5. Limited Liability; Indemnification


5.1 B Green shall not be liable to the Company for any loss, claim, expense or
damage, including indirect, special, consequential or exemplary damages, for any
act or omission performed or omitted by it hereunder so long as its act or
omission does not constitute fraud, bad faith or gross negligence.  B Green
shall not be liable to the Company for the consequences of any failure or delay
in performing any Services if the failure shall be caused by labor disputes,
strikes or other events or circumstances beyond its control and it shall have
provided prompt notice to the Company of its inability to perform Services and
the reason therefor.


5.2 In any action, suit or proceeding (other than an action by or in the right
of the Company) to which B Green or any agent or employee of B Green performing
Services hereunder (an “Indemnitee”) was or is a party by reason of his or its
performance or non-performance of Services, the Company shall indemnify the
Indemnitee and hold the Indemnitee harmless from and against expenses,
judgments, fines and amounts paid (with the consent of the Company) in
settlement actually and reasonably incurred by the Indemnitee in connection
therewith if the Indemnitee acted in good faith and provided that the
Indemnitee’s conduct does not constitute negligence or misconduct.


6. Confidentiality


Any and all information obtained by B Green in connection with the Services
contemplated by this Agreement shall be held in the strictest confidence and not
disclosed to any other person without the prior written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Notices


                                All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as duly given on:  (a) the date of delivery, if delivered in
person against written receipt therefor, or by nationally recognized overnight
delivery service or (b) five (5) days after mailing if mailed from within the
continental United States by postage pre-paid certified mail, return receipt
requested to the party entitled to receive the same:
 

 
If to B Green:
B Green Innovations, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895
       
And if to the Company:
iVoice, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895



Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
 
8. Binding Effect


    This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties and their respective successors.


9. No Third Party Beneficiaries


This Agreement is solely for the benefit of the parties hereto and shall not
confer upon third parties and remedy, claim, cause of action or other right in
addition to those existing without reference to this Agreement.


10. Entire Agreement


This Agreement constitutes the entire agreement between the parties with respect
to the subject matters covered hereby and supersedes any prior agreement or
understanding between the parties with respect to those matters.


 
 

--------------------------------------------------------------------------------

 
 
11. Assignment; Amendment; Waiver


                This Agreement may not be amended nor may any rights hereunder
be waived except by an instrument in writing signed by the party sought to be
charged with the amendment or waiver.  The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


12. Governing Law


This Agreement shall be construed in accordance with and governed by the laws of
the State of New Jersey, without giving effect to the provisions, policies or
principles thereof relating to choice or conflict of laws.


13. Headings


The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 


{the remainder of this page has been intentionally left blank}
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


IVOICE, INC.






By:        /s/                                                
Jerry Mahoney
President




B GREEN INNOVATIONS, INC.






By:         /s/                                                
Jerome Mahoney
President